ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Ind. Admission and Discipline Rule 28, Section 11, the Indiana Supreme Court Disciplinary Commission and the respondent have submitted for approval a Statement of Circumstances and Conditional Agreement for Discipline stipulating a proposed discipline and agreed facts as summarized below:
Facts: The parties agree that the respondent, during relevant times, was employed as an Indiana deputy attorney general. On June 26, 2003, the respondent pleaded guilty to operating a motor vehicle with a B.A.C. of .08 or more, a class C misdemeanor. His B.A.C. tested at .10%. At the time of his arrest, the respondent was not driving a state car and was not on state business.
*506In mitigation, the parties state that the respondent has never had an alcohol-related conviction before, that he self-reported his arrest and conviction to the Disciplinary Commission, and that he served a two-week suspension from the Attorney General's office. He has completed all terms of his criminal probation.
Violations: The respondent violated Ind.Professional Conduct Rule 8.4(d), which prohibits lawyers from engaging in conduct which is prejudicial to the administration of justice.
Discipline: Public reprimand.
The Court, having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline. Costs of this proceeding are assessed against the respondent. The Clerk is directed to provide notice of this order to all parties as directed by Admis.Disc.R. 23(8)(d).
All Justices concur.